             Case 2:19-cv-00263-MJH Document 1 Filed 03/11/19 Page 1 of 15



                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 BARTLEY MICHAEL MULLEN, JR.,                              Case No.
 individually and on behalf of all others
 similarly situated,

                              Plaintiff,

                         v.

 AARON’S INC.,

                          Defendant.


                                      CLASS ACTION COMPLAINT

        Plaintiff, Bartley Michael Mullen, Jr. (“Plaintiff”), individually and on behalf of all others

similarly situated, brings this action against Aaron’s Inc. (“Defendant”) for declaratory and

injunctive relief, attorneys’ fees, expenses and costs pursuant to 42 U.S.C. § 12181 et seq. (the

“ADA”) and its implementing regulations, averring as follows:

                                           INTRODUCTION

        1.       Plaintiff brings this civil rights class action on behalf of all others similarly situated

against Defendant for violations of Title III of the ADA and its implementing regulations in

connection with accessibility barriers in the parking lots and paths of travel at various public

accommodations owned, operated, controlled and/or leased by Defendant (“Defendant’s

facilities”).

        2.       Despite passage of the ADA more than twenty-five years ago, to this date,

Defendant’s properties are not fully accessible to persons with mobility disabilities. Defendant has

discriminated, and continues to discriminate, against Plaintiff, and all others who are similarly

situated, by denying full and equal access to, and full and equal enjoyment of the goods, services,



                                                     1
               Case 2:19-cv-00263-MJH Document 1 Filed 03/11/19 Page 2 of 15



facilities, privileges, advantages and accommodations at Defendant’s retail stores because of

Defendant’s inaccessible parking lots and paths of travel.

          3.       Defendant has also failed to make reasonable modifications to its policies,

practices, and procedures that are necessary to provide its goods, services, facilities, and

accommodations to individuals with mobility disabilities. By failing to undertake efforts to ensure

that its parking facilities are accessible, Defendant subjects Plaintiff and those similarly situated

to discrimination in violation of the ADA.

          4.       Defendant will continue discriminating unabated unless and until enjoined as

Plaintiff requests. Accordingly, Plaintiff seeks declaratory and injunctive relief pursuant to 42

U.S.C. § 12188(a)(2) and 28 C.F.R. § 36.504(a), enjoining Defendant from continuing its

discriminatory conduct, including an order directing Defendant to make readily achievable

alterations to its facilities to remove physical barriers to access and to make its facilities fully

accessible to and independently usable by people with disabilities to the extent required by the

ADA; an order requiring Defendant to make all reasonable modifications in policies, practices, or

procedures necessary to afford all offered goods, services, facilities, privileges, advantages or

accommodations to individuals with disabilities on a full and equal basis; and a declaration

determining that Defendant’s policies and practices of discrimination result in a violation of Title

III of the ADA and its implementing regulations; an award of attorneys’ fees, expenses, and costs

associated with pursuit of this litigation; and any other such relief that this Court deems just and

proper.

                   THE ADA’S CLEAR AND COMPREHENSIVE MANDATE
          5.       The ADA was enacted over a quarter century ago and was intended to “provide a

clear and comprehensive national mandate for the elimination of discrimination against individuals

with disabilities.” 42 U.S.C. § 12101(b)(1).


                                                 2
             Case 2:19-cv-00263-MJH Document 1 Filed 03/11/19 Page 3 of 15



        6.       The ADA is the central civil rights law protecting people with disabilities, a group

of Americans who are too often overlooked and undervalued. Like other civil rights laws, the

purpose of the ADA is clear: the eradication of discrimination. As one legal scholar explained: “A

single step in front of a store may not immediately call to mind images of Lester Maddox standing

in the door of his restaurant to keep blacks out. But in a crucial respect they are the same, for a

step can exclude a person who uses a wheelchair just as surely as a no-blacks-allowed rule can

exclude a class of people.” Samuel Bagenstos, The Perversity of Limited Civil Rights Remedies:

The Case of “Abusive” ADA Litigation, 54 UCLA L. Rev. 1, 23 (2006).

        7.       The Supplementary Information to 28 C.F.R. § 36 explains, among other things:

“Some of the most frequently cited qualitative benefits of increased access are the increase in one’s

personal sense of dignity that arises from increased access and the decrease in possibly humiliating

incidents due to accessibility barriers. Struggling [to use a non-accessible facility] negatively

affect[s] a person’s sense of independence and can lead to humiliating accidents, derisive

comments, or embarrassment. These humiliations, together with feelings of being stigmatized as

different or inferior from being relegated to use other, less comfortable or pleasant elements of a

facility . . . all have a negative impact on persons with disabilities.”

        8.       Title III of the ADA requires that “[n]o individual shall be discriminated against on

the basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, or accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a). It

prohibits places of public accommodation, either directly or through contractual, licensing, or other

arrangements, from outright denying individuals with disabilities the opportunity to participate in

the goods or services offered by a place of public accommodation, 42 U.S.C. § 12182(b)(1)(A)(i),




                                                   3
            Case 2:19-cv-00263-MJH Document 1 Filed 03/11/19 Page 4 of 15



or denying individuals with disabilities the opportunity to fully and equally participate in a place

of public accommodation, 42 U.S.C. § 12182(b)(1)(A)(ii).

       9.       Discrimination on the basis of disability can occur, generally, through a denial of

the opportunity to participate in or benefit from goods, services, facilities, or accommodations (42

U.S.C. § 12182(b)(1)(A)(i)); or from affording goods, services, facilities, or accommodations that

are not equal to those afforded to other individuals (42 U.S.C. § 12182(b)(1)(A)(ii)); or from

providing goods, services, facilities, or accommodations that are separate from those provided to

other individuals (42 U.S.C. § 12182(b)(1)(A)(iii)).

                          THE ADA AND THE RIGHT OF ACCESS

       10.      Title III of the ADA requires that “[n]o individual shall be discriminated against on

the basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, or accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

       11.      The ADA requires public accommodations to provide individuals with mobility

disabilities full and equal enjoyment of the public accommodation’s facilities. 42 U.S.C. §

12182(a).

       12.      The ADA specifically lists access to public accommodations as the first priority

that public accommodations should address in ensuring access: “First, a public accommodation

should take measures to provide access to a place of public accommodation from public sidewalks,

parking, or public transportation. These measures include, for example, installing an entrance

ramp, widening entrances, and providing accessible parking spaces.” 28. C.F.R. § 36.304.

       13.      The ADA and its implementing regulations define prohibited discrimination to

include the following: (1) the failure to remove architectural barriers when such removal is readily




                                                  4
         Case 2:19-cv-00263-MJH Document 1 Filed 03/11/19 Page 5 of 15



achievable for places of public accommodation that existed prior to January 26, 1992, 28 C.F.R. §

36.304(a) and 42 U.S.C. § 12182(b)(2)(A)(iv); (2) the failure to design and construct places of

public accommodation for first occupancy after January 26, 1993, that are readily accessible to

and usable by individuals with disabilities, 28 C.F.R. § 36.401 and 42 U.S.C. § 12183(a)(1); (3)

for alterations to public accommodations made after January 26, 1992, the failure to make

alterations so that the altered portions of the public accommodation are readily accessible to and

usable by individuals with disabilities, 28 C.F.R. § 36.402 and 42 U.S.C. § 12183(a)(2); and (4)

the failure to maintain those features of public accommodations that are required to be readily

accessible to and usable by persons with disabilities, 28 C.F.R. § 36.211.

       14.     The ADA requires public accommodations to design and construct facilities to be

readily accessible to, and independently usable by, individuals with disabilities – in other words,

a facility’s access and usability must be “ready” for an individual with a disability. 42 U.S.C. §

12183(a)(1).

       15.     When a facility is altered in a manner that affects or could affect its usability, the

facility must be made readily accessible to individuals with disabilities to the maximum extent

feasible. 42 U.S.C. § 12183(a)(2).

       16.     “Whether a facility is ‘readily accessible’ is defined, in part, by the ADA

Accessibility Guidelines (‘ADAAG’), which lay out the technical structural requirements of places

of public accommodation.” Chapman v. Pier 1 Imports (U.S.) Inc., 779 F.3d 1001, 1006 (9th Cir.

2015).1 The ADAAG, in relevant part, provides detailed guidance regarding slope requirements



1
 The ADAAG is promulgated by the Department of Justice pursuant to 42 U.S.C. § 12186(b).
There are two active ADAAGs, the 1991 ADAAG Standards (“1991 Standards”) and the 2010
ADAAG Standards (“2010 Standards”). The 1991 Standards appear in 28 C.F.R. § pt. 36, App.
D, and are available at: https://www.ada.gov/1991standards/adastd94-archive.pdf. The 2010
Standards appear in 36 C.F.R. § pt. 1191, App. D, and are available at: https://www.ada.go


                                                 5
          Case 2:19-cv-00263-MJH Document 1 Filed 03/11/19 Page 6 of 15



for parking spaces and paths of access. See 36 C.F.R. § pt. 1191, App. D (the 2010 Standards), §§

403.3, 405.2-3, 502.4; 28 C.F.R. § pt. 36, App. D (the 1991 Standards), §§ 4.3.7, 4.6.3, 4.8.2, 4.8.6.

These requirements are designed to make it possible for a person with a mobility disability to

identify, and then utilize an accessible parking space and independently access a business.

        17.     When     discriminatory      architectural   conditions     exist   within    a    public

accommodation’s facility, the ADA directs that a “public accommodation shall remove

architectural barriers in existing facilities . . . where such removal is readily achievable, i.e., easily

accomplishable and able to be carried out without much difficulty or expense.” 28 C.F.R. §

36.304(b) (emphasis added).

        18.     The failure to remove architectural barriers, where such removal is readily

achievable, is discrimination under the ADA. 42 U.S.C. § 12182(b)(2)(A)(iv).

        19.     Public accommodations also must “maintain in operable working condition those

features of facilities and equipment that are required to be readily accessible to and usable by

persons with disabilities[.]” 28 C.F.R. § 36.211(a). While isolated, temporary and reasonable

disruptions in access are permitted, see 28 C.F.R. § 36.211(b), however, allowing inaccessibility

to persist beyond a reasonable period of time, allowing accessible features to repeatedly fall out of

compliance, or failing to arrange for prompt repair of inaccessible features violate the ADA. See

28 C.F.R. pt. 36 app. C § 36.211; Nondiscrimination on the Basis of Disability by Public

Accommodations and in Commercial Facilities, 73 Fed. Reg. 34508, 34523 (June 17, 2008).

        20.     In addition to tangible barrier removal requirements as well as physical design,

construction, and alteration requirements, the ADA further prohibits places of public




v/regs2010/2010ADAStandards/2010ADAStandards_prt.pdf.



                                                    6
          Case 2:19-cv-00263-MJH Document 1 Filed 03/11/19 Page 7 of 15



accommodation from utilizing methods of administration that have the effect of discriminating on

the basis of a disability. 42 U.S.C. § 12182(b)(1)(D).

        21.     The ADA requires reasonable modifications in policies, practices, or procedures

when necessary to afford goods, services, facilities, or accommodations to individuals with

disabilities, unless the public accommodation can demonstrate that making such modifications

would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).

        22.     The remedies and procedures set forth at 42 U.S.C. § 2000a-3(a) are provided to

any person who is being subjected to discrimination on the basis of disability or who has reasonable

grounds for believing that such person is about to be subjected to discrimination in violation of 42

U.S.C. § 12183. 42 U.S.C. 12188(a)(1).

                                  JURISDICTION AND VENUE

        23.     This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

42 U.S.C. § 12188.

        24.     Plaintiff’s claims asserted herein arose in this judicial district and Defendant does

substantial business in this judicial district.

        25.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is

the judicial district in which a substantial part of the events and/or omissions at issue occurred.

                                                  PARTIES

        26.     Plaintiff Bartley Michael Mullen, Jr., at all times relevant hereto, is and was a

resident of Pennsylvania.

        27.     Plaintiff, as a result of his disability, relies upon a wheelchair for mobility at all

times. He is therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2), and

the regulations implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq.




                                                     7
          Case 2:19-cv-00263-MJH Document 1 Filed 03/11/19 Page 8 of 15



        28.     Plaintiff is a tester in this litigation and a consumer who wishes to access

Defendant’s goods and services. See, e.g., Nanni v. Aberdeen Marketplace, Inc., 878 F.3d 447,

457 (4th Cir. 2017); Civil Rights Educ. & Enf’t Ctr. v. Hosp. Props. Tr., 867 F.3d 1093, 1102 (9th

Cir. 2017); Colo. Cross Disability Coal. v. Abercrombie & Fitch Co., 765 F.3d 1205, 1211-12

(10th Cir. 2014); Houston v. Marod Supermarkets, Inc., 733 F.3d 1323, 1334 (11th Cir. 2013); see

also Havens Realty Corp. v. Coleman, 455 U.S. 363, 372-74 (1982).

        29.     Defendant Aaron’s Inc. is a corporation organized under Georgia law, and is

headquartered at 400 Galleria Pkwy SE, Suite 300, Atlanta, Georgia 30339.

        30.     Defendant is a public accommodation pursuant to 42 U.S.C. §12181(7).

              FACTUAL ALLEGATIONS AND PLAINTIFF’S EXPERIENCE

Plaintiff Has Been Denied Full and Equal Access to Defendant’s Facilities.

        31.     Plaintiff has visited Defendant’s facilities located at 4778 McKnight Road,

Pittsburgh, PA, including within the last year, where he experienced unnecessary difficulty and

risk due to excessive slopes in Defendant’s purportedly accessible parking facility, as set forth in

more detail below.

        32.     As a result of Defendant’s non-compliance with the ADA, Plaintiff’s ability to

access and safely use Defendant’s facilities has been significantly impeded.

        33.     Plaintiff will be deterred from returning to and fully and safely accessing

Defendant’s facilities so long as Defendant’s facilities remain non-compliant, and so long as

Defendant continues to employ the same policies and practices that have led, and in the future will

lead, to inaccessibility at Defendant’s facilities.

        34.     Without injunctive relief, Plaintiff will continue to be unable to fully and safely

access Defendant’s facilities in violation of his rights under the ADA.




                                                      8
          Case 2:19-cv-00263-MJH Document 1 Filed 03/11/19 Page 9 of 15



       35.      As an individual with a mobility disability who is dependent upon a wheelchair,

Plaintiff is directly interested in whether public accommodations, like Defendant, have

architectural barriers that impede full accessibility to those accommodations by individuals with

mobility-related disabilities.

       36.      Though Plaintiff is serving as a tester in this case, Plaintiff would like to patronize

Defendant’s facilities in the future and utilize Defendant’s services; however, Defendant’s

inaccessible facilities have, and continue to, deter Plaintiff from patronizing Defendant’s facilities.

II.    Defendant Repeatedly Denies Individuals With Disabilities Full and Equal Access to
       Defendant’s Facilities.

       37.      Defendant is engaged in the ownership, operation, management and development

of consumer goods rental stores throughout the United States.

       38.      As the owner and/or operator and manager of their properties, Defendant employs

centralized policies, practices and procedures with regard to the design, construction, alteration,

maintenance and operation of its facilities.

       39.      To date, Defendant’s centralized design, construction, alteration, maintenance and

operational policies and practices have systematically and routinely violated the ADA by

designing, constructing and altering facilities so that they are not readily accessible and usable, by

failing to remove architectural barriers, and by failing to maintain and operate facilities so that the

accessible features of Defendant’s facilities are maintained.

       40.      On Plaintiff’s behalf, investigators examined multiple locations owned, controlled,

and/or operated by Defendant, and found the following violations, which are illustrative of the fact

that Defendant implements policies and practices that routinely result in accessibility violations:

             a) 1461 Old Broadhead Rd, Monaca, Pennsylvania

                  i.   The surfaces of one or more purportedly accessible parking spaces had
                       slopes exceeding 2.1%.


                                                  9
         Case 2:19-cv-00263-MJH Document 1 Filed 03/11/19 Page 10 of 15



              b) 4778 McKnight Rd, Pittsburgh, Pennsylvania

                      i.   The surfaces of one or more purportedly accessible parking spaces had
                           slopes exceeding 2.1%.

              c) 4387 South Ferdon Blvd, Crestview, Florida

                      i.   The surfaces of one or more purportedly accessible parking spaces had
                           slopes exceeding 2.1%; and

                     ii.   A curb ramp projected into an access aisle.

              d) 61 Brent Lane, Pensacola, Florida

                      i.   The facility’s entrance had a slope exceeding 2.1%.

              e) 2616 W 12th St, Erie, Pennsylvania

                      i.   The surfaces of one or more purportedly accessible parking spaces had
                           slopes exceeding 2.1%; and,

                     ii.   The surfaces of one or more access aisles had slopes exceeding 2.1%.

              f) 3219 Leechburg Rd, Lower Burrell, Pennsylvania

                      i.   A curb ramp projected into an access aisle.

              g) 25001 W 8 Mile Road, Redford, Michigan

                      i.   The surfaces of one or more purportedly accessible parking spaces had
                           slopes exceeding 2.1%.

              h) 6750 Camden Blvd, Fountain, Colorado

                      i.   A curb ramp projected into an access aisle.

              i) 8455 N Pecos St, Federal Heights, Colorado

                      i.   A curb ramp projected into an access aisle.

        41.      The fact that individuals with mobility-related disabilities are denied full and equal

access to numerous of Defendant’s facilities, and the fact that each of these facilities deny access

by way of inaccessible parking facilities, is evidence that the inaccessibility Plaintiff experienced

is not isolated, but rather, caused by Defendant’s systemic disregard for the rights of individuals

with disabilities.


                                                    10
         Case 2:19-cv-00263-MJH Document 1 Filed 03/11/19 Page 11 of 15



       42.     Defendant’s systemic access violations demonstrate that Defendant either employs

policies and practices that fail to design, construct and alter its facilities so that they are readily

accessible and usable, and/or that Defendant employs maintenance and operational policies and

practices that are unable to maintain accessibility.

       43.     As evidenced by the widespread inaccessibility of Defendant’s parking facilities,

absent a change in Defendant’s corporate policies and practices, access barriers are likely to

reoccur in Defendant’s facilities even after they have been remediated.

       44.     Accordingly, Plaintiff seeks an injunction to remove the barriers currently present

at Defendant’s facilities and an injunction to modify the policies and practices that have created or

allowed, and will create and allow, inaccessibility to affect Defendant’s network of facilities.

                                     CLASS ALLEGATIONS

       45.     Plaintiff brings this action under Rule 23(a) and (b)(2) of the federal rules of civil

procedure individually and on behalf of the following classes:

       (1) All persons with qualified mobility disabilities who, due to Defendant’s failure
           to comply with the ADA’s accessible parking and path of travel requirements,
           have experienced or will experience slope-related injuries that occur within the
           parking facilities at all locations within Pennsylvania for which Defendant owns
           and/or controls the parking facilities.
       (2) All persons with qualified mobility disabilities who, due to Defendant’s failure
           to comply with the ADA’s accessible parking and path of travel requirements,
           have experienced or will experience slope-related injuries that occur within the
           parking facilities at all other locations within the United States for which
           Defendant owns and/or controls the parking facilities.
       46.     Numerosity: The class described above is so numerous that joinder of all individual

members in one action would be impracticable. The disposition of the individual claims of the

respective class members through this class action will benefit both the parties and the Court, and

will facilitate judicial economy.




                                                  11
         Case 2:19-cv-00263-MJH Document 1 Filed 03/11/19 Page 12 of 15



        47.     Typicality: Plaintiff’s claims are typical of the claims of the members of the class.

The claims of Plaintiff and members of the class are based on the same legal theories and arise

from the same unlawful conduct.

        48.     Common Questions of Fact and Law: There is a well-defined community of interest

and common questions of fact and law affecting members of the class in that they all have been

and/or are being denied their civil rights to full and equal access to, and use and enjoyment of,

Defendant’s goods, services and facilities due to the discriminatory conduct described above.

        49.     Adequacy of Representation: Plaintiff is an adequate representative of the class

because her interests do not conflict with the interests of the members of the class. Plaintiff will

fairly, adequately, and vigorously represent and protect the interests of the members of the class

and has no interests antagonistic to the members of the class. Plaintiff has retained counsel who

are competent and experienced in the prosecution of class action litigation, generally, and who

possess specific expertise in the context of class litigation under the ADA.

        50.     Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

Defendant has acted or refused to act on grounds generally applicable to the class, making

appropriate both declaratory and injunctive relief with respect to Plaintiff and the class as a whole.

                                       CAUSE OF ACTION

                             Violations of 42 U.S.C. §§ 12181, et seq.

        51.     Defendant has failed, and continues to fail, to provide individuals with mobility

disabilities with full and equal enjoyment of its facilities.

        52.     Defendant has discriminated against Plaintiff and the putative classes in that

Defendant has failed to make Defendant’s facilities fully and readily accessible to, and




                                                  12
         Case 2:19-cv-00263-MJH Document 1 Filed 03/11/19 Page 13 of 15



independently usable by, individuals with mobility disabilities in violation of 42 U.S.C. §

12182(a), 42 U.S.C. § 12183(a)(2), and the ADAAG, as described above.

       53.     The architectural barriers described above demonstrate that Defendant’s facilities

were not altered, designed, or constructed in a manner that causes them to be readily accessible to

and usable by individuals with mobility disabilities. 42 U.S.C. § 12183(a).

       54.     The accessible features of Defendant’s facilities, which include the parking lots and

paths of travel, are required to be maintained so that they are readily accessible to and usable by

individuals with mobility disabilities. 28 CFR § 36.211.

       55.     The architectural barriers described above demonstrate that Defendant’s facilities

were not maintained so as to ensure that they remained accessible to and usable by individuals

who use wheelchairs. 28 CFR § 36.211(a).

       56.     Furthermore, the architectural barriers described above demonstrate that Defendant

has failed to remove barriers, as required by 42 U.S.C. § 12182(b)(2)(A)(iv).

       57.     Defendant has possessed sufficient financial resources, control, and authority to

remove the architectural barriers and modify its parking facilities to comply with the ADAAG, but

Defendant has not removed such impediments and has not modified its parking facilities. Instead,

Defendant has intentionally maintained its retail stores to be inaccessible and has refrained from

making alterations to comply with the ADAAG.

       58.     Defendant’s repeated and systemic failures to design, construct and alter facilities

so that they are readily accessible and usable, to remove architectural barriers, and to maintain the

accessible features of their facilities constitute unlawful discrimination on the basis of a disability

in violation of Title III of the ADA.




                                                  13
          Case 2:19-cv-00263-MJH Document 1 Filed 03/11/19 Page 14 of 15



        59.     By failing to provide accessible parking facilities, Defendant has engaged, directly,

or through contractual, licensing, or other arrangements, in illegal disability discrimination by

failing to make reasonable modifications in policies, practices, or procedures where necessary to

afford services, privileges, advantages, or accommodations to individuals with mobility

disabilities.

        60.     Defendant’s policies, practices, and/or procedures, or Defendant’s failure to modify

policies, practices, and procedures, (1) deny individuals with mobility disabilities full and equal

access to all of the goods, services, privileges, advantages, and accommodations that make up

Defendant’s retail stores; (2) ensure barriers within Defendant’s facilities persist indefinitely and

remain unremoved; and (3) ensure Defendant’s facilities do not comply with ADA building design

regulations and standards.

        61.     A reasonable modification in the policies, practices, and procedures described

above will not fundamentally alter the nature of Defendant’s goods, services, facilities, privileges,

advantages, and accommodations.

        62.     Defendant’s ongoing and continuing violations of Title III have caused, and, in the

absence of an injunction, will continue to cause harm to Plaintiff and those similarly situated.

        63.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiff requests relief as set forth below.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests judgment as follows:

        a.      A declaratory judgment that Defendant is in violation of the specific requirements
                of Title III of the ADA described above, and the relevant implementing regulations
                of the ADA, in that Defendant’s facilities, as described above, are not fully
                accessible to, and independently usable by, individuals who use wheelchairs;




                                                 14
           Case 2:19-cv-00263-MJH Document 1 Filed 03/11/19 Page 15 of 15



      b.       A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §
               36.501(b) which directs: (i) Defendant to take all steps necessary to remove the
               architectural barriers described above and to bring its facilities into full compliance
               with the requirements set forth in the ADA, and its implementing regulations, so
               that the facilities are fully accessible to, and independently usable by, individuals
               who use wheelchairs; (ii) that Defendant changes its policies and practices to
               prevent the reoccurrence of access barriers post-remediation; and, (iii) that Plaintiff
               shall monitor Defendant’s facilities to ensure that the injunctive relief ordered
               above remains in place.

      c.       An Order certifying the class proposed by Plaintiff, and naming Plaintiff as class
               representative and appointing Plaintiff’s counsel as class counsel;

      d.       Payment of costs of suit;

      e.       Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR
               § 36.505; and,

      f.       The provision of whatever other relief the Court deems just, equitable and
               appropriate.


Dated: March 11, 2019                                 Respectfully submitted,

                                                      /s/ R. Bruce Carlson
                                                      R. Bruce Carlson
                                                      Kelly K. Iverson
                                                      Bryan A. Fox
                                                      Carlson Lynch, LLP
                                                      1133 Penn Avenue, 5th Floor
                                                      Pittsburgh PA, 15222
                                                      (412) 322-9243 (Tel.)
                                                      bcarlson@carlsonlynch.com
                                                      kiverson@carlsonlynch.com
                                                      bfox@carlsonlynch.com




                                                 15
